 
AMENDMENT TO LETTER OF INTENT
 
This Amendment to Letter of Intent (the “Amendment”) is made and entered into as
of August 18, 2009 by and between Galen Capital Corporation (“Galen”) and UKARMA
Corporation (“UKARMA”).
 
All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Letter of Intent (“LOI”) entered into on June 11, 2009 by Galen and
UKARMA (collectively, the “Parties”).
 
RECITALS
 
WHEREAS, pursuant to the LOI, the Parties agreed to certain terms and conditions
pursuant to which Galen will effect a “going public” transaction with UKARMA;
and
 
WHEREAS, pursuant to this Amendment, the Parties agreed to amend certain terms
and conditions of the “going public” transaction.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of foregoing premises, ARTICLE ONE of the LOI
is hereby deleted in its entirety and the following ARTICLE ONE is substituted
in lieu hereof:
 
1. The Transaction.  UKARMA or a wholly owned subsidiary of UKARMA will acquire
all of the outstanding shares of stock of Galen in exchange for the issuance of
95.00% of the outstanding shares of common stock of UKARMA and $275,000 cash
paid at closing (the “Transaction”); provided however, that $50,000 of the
$275,000 cash fee shall be wire transferred to UKARMA as a deposit within 5
business days after execution of this LOI, and that $25,000 of the $275,000 cash
fee shall be wired transferred to UKARMA as a progress payment by August 31,
2009, which shall offset the balance of the $275,000 cash fee due at  the
closing of the Transaction (“Closing”).  The deposit and progress payment shall
be refunded to Galen if UKARMA cannot or will not close the Transaction in
accordance with this LOI despite Galen’s willingness to do so.  If the Closing
of the Transaction does not occur on or prior to September 30, 2009 due to a
delay on the part of Galen (e.g., failure of Galen to complete its financial
audit by such date), Galen shall make a wire transfer payment to UKARMA on
September 30, 2009 (instead of at the Closing)of $200,000 which shall constitute
the balance of the $275,000 cash fee .  UKARMA will, as of the date above of and
at the Closing, be a SEC reporting company with its shares publicly-traded.  At
Closing, UKARMA will have no material assets or liabilities, contingent or
otherwise, will be current on all tax obligations, and will have had no material
changes to its business or financial condition.  Upon the consummation of the
Transaction and through the issuance of Common Stock, Galen’s current
stockholders will, collectively, beneficially own and control 95.00% of the
total issued and outstanding common stock of UKARMA, with UKARMA’s current stock
holders retaining an aggregate ownership interest equal to 5% of the common
stock outstanding after the close of the Transaction.  After the Transaction,
there will be 35.0-40.0 million shares outstanding with current UKARMA
stockholders holding 1.75-2.0 million and with Galen stockholders holding
33.25-38.0 million.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have executed this Amendment to be duly executed
by its representative thereunto duly authorized as of the day and year first
written above.
 


 
Galen Capital Corporation
 


By: /s/ William P. Danielczyk______
Name:  William P. Danielczyk
Title:    Chairman


 


 
UKARMA Corporation
 


By: /s/ Bill Glaser________________
Name:  Bill Glaser
Title:    Chief Executive Officer


 
 
 

--------------------------------------------------------------------------------

 